STATE OF LOUISIANA


                                COURT OF APPEAL


                                  FIRST CIRCUIT


                                    2022 CA 0108


       AMY WEDERSTRANDT AND BILLY R. EFFERSON, JR.

v                                      VERSUS


                                     EDEN KOL

                                                Judgment Rendered:      OCT 0 5 2022



                           On Appeal from the Family Court
                        In and for the Parish of East Baton Rouge
                                   State of Louisiana
                                Trial Court No. 226053


                Honorable Lisa Woodruff -White, Judge Presiding




Rufus Holt Craig, Jr.                           Attorney for Plaintiff/Appellant,
Everett C. Baudean                              Amy Wederstrandt
Baton Rouge, Louisiana


Arthur N. Bagwell                               Attorney for Plaintiff/Appellant,
White Castle, Louisiana                         Billy R. Efferson, Jr.

Rene C. Gautreaux                               Attorneys for Defendant/ Appellee,
David C. Spinner                                Eden Kol
Metairie, Louisiana




             BEFORE: WELCH, PENZATO, AND LANIER, JJ.

                                            r
PENZATO, J.


       Plaintiffs appeal a judgment sustaining an exception of no cause of action

and dismissing their Petition for Declaration of Absolutely Null Marriage with

prejudice.    For the reasons that follow, we affirm the judgment.


                       FACTS AND PROCEDURAL HISTORY


       On June 24, 2021, plaintiffs, Amy Wederstrandt and Billy R. Efferson, Jr.,

the surviving parents of Ivie Efferson, who was killed in an automobile accident on

June   12, 2021,     filed a Petition for Declaration of Absolutely Null Marriage,

naming as defendant Eden Kol.               Plaintiffs alleged that the marriage contract


between Ivie Efferson and Eden Kol was entered into for the purpose of violating

federal immigration law, and because the object of the contract violates a rule of


public order and is clearly illicit and immoral, the marriage contract is absolutely

null   in accordance with La. C. C.            art.   2030.    Plaintiffs   sought a judgment


recognizing the marriage as an absolute nullity.

       In response, Mr. Kol filed an exception of no cause of action.'                Therein, Mr.


Kol argued that the only requirements for a valid marriage are found in La. C. C.

art. 87; with the only grounds for declaring a Louisiana marriage absolutely null

found in La. C. C. art. 94.      As neither of these articles include violations of public


policy or an illicit or immoral object of a contract, Mr. Kol asserted that plaintiffs

failed to state a cause of action for an absolute nullity.

       The exception came for hearing before the trial court on October 12, 2012.

The trial court sustained the exception of no cause of action and dismissed


plaintiffs'   petition with prejudice.     The trial court signed a judgment to that effect


on October 14, 2021. Plaintiffs now appeal.




 Mr. Kol' s exception was not accompanied by a memorandum nor a proposed order requesting
that the exception be set for hearing as required by La. Dist. Court Rules 9.8( a) and 9. 9( b).   Mr.

Kol thereafter filed a motion and order to set his exception for a hearing, after Ms. Wederstrandt
filed a motion and order to strike exception or set hearing.



                                                  2
                             LAW AND DISCUSSION


No Cause of Action


       The purpose of an exception of no cause of action is to test the legal


sufficiency of the petition by determining whether the law affords a remedy on the

facts alleged in the petition.   Ramey v. DeCaire, 2003- 1299 ( La. 3119104),     869 So.


2d 114, 118.    The exception is triable on the face of the pleading, and for the

purpose of determining the issues raised by the exception, the well -pleaded facts in

the pleading must be accepted as true. Palowsky v. Cork, 2019- 0148 ( La. App. 1

Cir. 5120120), 304 So. 3d 867, 872.


       In ruling on an exception of no cause of action, the court must determine

whether the law affords any relief to the claimant if the factual allegations in the

pleading were proven at trial. Id. A petition should not be dismissed for failure to

state a cause of action unless it appears beyond doubt that the plaintiff can prove


no set of facts in support of any claim. Any doubts are resolved in favor of the

sufficiency of the petition. Id.

       The burden of demonstrating that the petition states no cause of action is on

the mover.     Ramey,   869 So. 2d at 119.      In reviewing the trial court' s ruling

sustaining an exception of no cause of action, appellate courts conduct a de novo

review,   because the exception raises a question of law, and the trial court' s


decision is based solely on the sufficiency of the petition. Palowsky, 304 So. 3d at

872.


       Book I, Title IV of the Louisiana Civil Code, entitled " Husband and Wife,"


provides for the general principles of marriage, nullity of marriage, incidents and

effects of marriage, and termination of marriage.       Tennison v. Nevels, 2006- 2124


 La. App. 1 Cir. 618107),   965 So. 2d 425, 426- 27.        Marriage is defined as a legal


relationship created by civil contract. The relationship and the contract are subject

to special rules prescribed by law.    La. C. C. art. 86.    The requirements for a valid



                                            3
contract of marriage are:        the absence of legal impediment;' a marriage ceremony;


and the free consent of the parties to take each other as husband and wife,


expressed at the ceremony. La. C. C. art. 87.          A marriage is absolutely null when

contracted without a marriage ceremony,              by procuration, or in violation of an

impediment.       A judicial declaration of nullity is not required, but an action to

recognize the nullity may be brought by any interested person.            La. C. C. art. 94.


Louisiana courts are reluctant to invalidate a marriage and will not do so unless the


law and the facts clearly indicate that it should be annulled.       Tennison, 965 So. 2d


at 427.


       The principles involving conventional obligations or contracts are contained

in Book III, Title IV of the Louisiana Civil Code.             A contract is defined as an


agreement by two or more parties whereby obligations are created, modified, or

extinguished.      La. C.C. art. 1906.     A contract is absolutely null when it violates a

rule of public order, as when the object of a contract is illicit or immoral. La. C. C.


art. 2030.


        On appeal, plaintiffs contend that marriage is a civil contract subject to both


the Louisiana Civil Code provisions on marriage as well as the general principles


of conventional      obligations.      Plaintiffs argue that the requirements for marriage


enunciated in La. C. C. art. 87 are additional requirements peculiar to the contract


of marriage and do not override the established rule that all civil contracts have a


lawful cause and object in addition to capacity and consent.              Plaintiffs further


argue that for the same reason, the bases for nullifying a marriage contract under

La. C. C. art. 94 are not exclusive.         Thus, plaintiffs contend, a marriage contract


entered into without lawful cause and object is an absolute nullity.              Plaintiffs


acknowledge that there are no applicable cases to support their contention that




2 Legal impediments include an existing marriage, relationship between close relatives, and
minority. La. C. C. arts. 88, 90, 90. 1.

                                                 4
general contract principles apply in the context of marriage, and submit that the

issue at hand is one of statutory interpretation.

       The general rule of statutory construction is that a specific statute controls

over a broader, more general statute. Burge v. State, 2010- 2229 ( La. 2111111), 54


So. 3d 1110, 1113 (      per curiam).   The Supreme Court of Louisiana has held that


lilt is a fundamental rule of statutory construction that when two statutes deal

with the same subject matter, if there is a conflict, the statute specifically directed

to the matter at issue must prevail as an exception to the statute more general in

character."    State v. Campbell, 2003- 3035 ( La. 716104), 877 So. 2d 112, 118.


        The rules providing for the nullity of conventional obligations are contained

in Book III of the Louisiana Civil Code regarding the different modes of acquiring

the ownership of things, while the rules providing for the nullity of marriage are

contained in Book I of the Louisiana Civil Code regarding persons.            Louisiana


Civil Code article 2030 provides that a contract is absolutely null when it violates a

rule   of   public   order,   as when the object of a contract is illicit or immoral.


However, La. C. C. art. 94 specifically provides that a marriage is absolutely null

when contracted without a marriage ceremony, by procuration, or in violation of an

impediment.


        Considering the statutory scheme in its entirety,      as well   as this court' s



reluctance to invalidate a marriage unless the law and the facts clearly indicate that

it should be annulled, we conclude that claims asserting nullity of a marriage are

governed by the more specific statute, namely La. C. C. art. 94. Thus, we find that

the trial court correctly determined that plaintiffs' petition failed to state a cause of

action.




Opportunity to Amend Petition

        Plaintiffs also assign as error the trial court' s failure to issue an order


granting them an opportunity to amend their petition.


                                              5
       Louisiana Code of Civil Procedure article 934 only requires that a plaintiff

be afforded an opportunity to amend his petition when the grounds of the objection

pleaded by the peremptory exception may be removed by amendment of the

petition; where the grounds of the objection raised through the exception cannot be


so removed, the action shall be dismissed.       Gauthier v. Ard, 2018- 0861 ( La. App. 1

Cir. 7123119), 2019 WL 3311965, * 3 (     unpublished).     Furthermore, the decision to


allow amendment of a pleading to cure the grounds for a peremptory exception is

within the discretion of the trial court. Id.    Plaintiffs have not made any assertions

that the legal requirements for a valid marriage contained in La. C. C. art. 87 are not


present.      Thus, we cannot say the trial court abused its discretion in dismissing

plaintiffs'   petition with prejudice, since plaintiffs will be unable to amend their


petition to state a cause of action for nullity pursuant to La. C. C. art. 94.

                                    CONCLUSION


       For the foregoing reasons,       we affirm the      October   14,   2021 judgment


sustaining the exception of no cause of action and dismissing the petition of Amy

Wederstrandt and Billy R. Efferson, Jr.,     with prejudice.    Costs of this appeal are


assessed equally to Amy Wederstrandt and Billy R. Efferson, Jr.

       AFFIRMED.




                                            71
                                STATE OF LOUISIANA

                                 COURT OF APPEAL

                                    FIRST CIRCUIT


                                     2022 CA 0108


            AMY WEDERSTRANDT AND BILLY R. EFFERSON, JR.

                                        VERSUS

                                      EDEN KOL




WELCH, J.,     dissenting.

      I respectfully disagree with the majority opinion in this matter. The majority

has concluded that claims asserting the absolute nullity of a marriage are governed

solely by La. C. C. art. 94 and that the relevant civil code articles setting forth the

general principles of obligations and contracts cannot be applied to the marriage


contract.   In doing so, the majority erroneously suggests that there is a conflict

between those civil code articles, and thus, determines under the rules of statutory

construction that the more specific civil code article, i.e., La. C. C. art. 94, controls.


However, there is no conflict between the civil code articles pertaining to marriage

and those pertaining to obligations and contracts ---indeed, the majority does not (and

cannot) specify the nature of that conflict. I recognize that this is a case of first

impression in Louisiana; however,         in my opinion,      the    general   principles   of


obligations and contracts can and should be applied to a marriage contract in certain


circumstances. After thoroughly reviewing the letter and spirit of the applicable law

and the well -pled allegations of fact set forth in the plaintiffs' petition, I believe that


the plaintiffs' petition states a valid cause of action for the judicial recognition of the


absolute nullity of the marriage between Eden Kol and Ivie Efferson.

       As noted by the majority, the general principles of marriage, the nullity of

marriages, the incidents and effects of marriage, and the termination of marriage are


set forth in Book I, Title IV of the Louisiana Civil Code.          Marriage is specifically
defined as a legal relationship created by civil contract, with the relationship and

contract being subject to " special rules prescribed by law."               La. C. C. art. 86. These


 special   rules"   pertain to the requirements of contracting the marriage and the

impediments thereto ( set forth in Chapter 1 of Title IV of Book I); the nullity and


effects of the marriage when an impediment exists or the requirements set forth for


contracting the marriage are not met (set forth in Chapter 2); the incidents and effects

of marriage ( set forth in Chapter 3); and the termination of marriage ( set forth in


Chapter 4). In addition, there are other " special rules" set forth in Chapter I of Code


Title IV of the Civil Code Ancillaries in Title 9 of the Louisiana Revised Statues.


See La. R. S. 9: 201- 275.


       Pertinent herein, La. C. C. art. 94 provides that a marriage is absolutely null

when contracted without a marriage ceremony, by procuration, or in violation of an

impediment, i.e.,     an existing marriage ( La. C. C. art. 88),        specific close relatives (La.


C. C. art. 90),   and minority (La. C. C. art. 90. 1).    Although the marriage contract and


relationship are subject to "     special rules"     or laws, those rules or laws are not sui


generis.    Indeed,     Professor Katherine Shaw Spaht in Revision of the Law of

Marriage:    One Baby Step Forward, 48 La. L.Rev. 1131, 134, fn. 20, noted, when
                                      i4[

discussing La. C. C. art. 86, that          t]here are occasions where it will be necessary to

resort to general obligations principles to resolve questions unanswered by the

special rules in Chapters 1 or 2 of Title IV of Book I of the Civil Code.                      Since


marriage is created by a civil contract, it is appropriate in many instances to do so."

Emphasis added).


       With respect to obligations, La. C. C. art. 1968 provides that "[ t] he cause of an


obligation is unlawful when the enforcement of the obligation would produce a result

                                                                 i4[

prohibited by law or against public policy."          Further,         a] contract is absolutely null

when it violates a rule of public order, as when the object of the contract is illicit or

immoral.    La. C. C. art. 2030.     Lastly, La. C. C. art. 7 provides that "[        p] ersons may
not by their juridical acts derogate from laws enacted for the protection of public

interest" and "[   a] ny act in derogation of such laws is an absolute nullity.

          According to the allegations of the plaintiffs' petition, their daughter, Ms.

Efferson, l entered into a marriage contract in July 2017 with Eden Kol, who, at that

time, was a citizen of Israel and had immigrated to the United States. The plaintiffs'


further alleged that the marriage contract between Ms. Efferson and Mr. Kol was


entered into for the sole purpose of evading immigration laws to obtain permanent

resident status for Mr. Kol, that was entered into in violation of S U.S. C. § 1325( c), 2


and thus, their marriage was a federal crime. More specifically, the plaintiffs allege


that: (   1) Mr. Kol paid Ms. Efferson a sum of money, believed to be $ 10, 000, to marry

him; ( 2) Mr. Kol and Ms. Efferson leased an apartment in Baton Rouge to create the


false impression of a matrimonial domicile; however, the apartment remained


primarily unoccupied; ( 3)       Mr. Kol and Ms. Efferson did not live together as man


and wife, and did not have a meaningful romantic relationship or engage in any

activities of a bona fide marriage necessary for lawful immigration; ( 4)            Mr. Kol was


not present in Louisiana for most of the marriage, but instead, resided in California;


 5) Ms. Efferson remained in Baton Rouge and Mr. Kol returned to Baton Rouge


only as necessary for the purpose of keeping up the appearance of a false marriage

during the immigration process; ( 6)        Mr. Kol and Ms. Efferson maintained romantic


relationships with other partners during the duration of the fraudulent marriage; and

 7) Mr. Kol was a gay man and had no intention of being married to a woman. Based

on these allegations, the plaintiffs' claimed that the marriage of Ms. Efferson and


Mr. Kol was an absolute nullity because the marriage contract did not have a lawful

cause or object and sought a judicial declaration of same.




1 Ms. Efferson died in an automobile accident on June 12, 2021.

2 8 U.S. G. § 1325( c) provides that "[ a] ny individual who knowingly enters into a marriage for
the purpose of evading any provision of the immigration laws shall be imprisoned for not more
than 5 years, or fined not more than $ 25, 000, or both."
       I recognize,   as did the majority, that courts are reluctant to invalidate a

marriage and will not do so unless the law and facts indicate that it should be

annulled.
            Tennison v. NeveIs, 2006- 2124 ( La. App, l'   Cir. 618107), 965 So.2d 425,


427.   However, that principle pertains to and should be considered in evaluating the

merits of the nullity action— not whether the plaintiffs' have stated a valid cause of

action.
          This Court is not required to determine whether the plaintiffs will ultimately

prevail at a trial on the merits of their request for judicial declaration of the nullity

of the marriage, but only ascertain if a cause of action exists.       See Scheffler v.


Adams and Reese, LLP, 2006- 1774 ( La. 2122107),             950 So. 2d 641,    646- 47;


Louisiana Pub. Sere Comm' n v. Louisiana State Legislature, 2012- 0353 ( La.


App. I"   Cir. 4126113), 117 So. 3d 532, 537.


       Considering the allegations of the petition in the light most favorable to the

plaintiffs, with every doubt resolved in the plaintiffs' favor, and accepting all of the

allegations as true, without a doubt, this is clearly an instance where it is appropriate

to apply general obligations principles to ultimately resolve a question unanswered


by the special rules regarding marriage— whether      a marriage contract entered into


for the sole purpose of immigration fraud— a federal crime— is       an absolute nullity

under Louisiana law. Thus, I find that the plaintiffs have stated a cause of action for


the judicial recognition of the absolute nullity of the marriage between Eden Kol and

Ivie Efferson and would reverse the judgment of the trial court.


       Thus, I respectfully dissent.